PER CURIAM.
The trial judge erroneously transferred the action below to the county court because of the alleged absence of the jurisdictional amount, despite unresolved claims in the complaint to $1,200 in compensatory damages and punitive damages in excess of $50,000 based on allegations that the defendants were guilty of fraud and extortion. Certiorari is therefore granted and the order of transfer under review is quashed on the authority of Stabinski v. Windjammer International Corp., 360 So.2d 56 (Fla. 3d DCA 1978), and cases cited. The cause is remanded for further proceedings consistent herewith.
Certiorari granted.